LANDON, J.
Chapter 464, Laws 1887, provides that “in every public department,” including those of villages, “wherever they apply,, honorably discharged Union soldiers * * * shall be preferred for appointment.” Section 1, c. 821, Laws 1896, contains the same words. The public health law (chapter 25, Gen. Laws 1893) provides for the creation of local boards of health, and prescribes their powers and duties. In villages the members of the board of health, not less than three nor .more than seven, must be appointed by the board of trustees of the village. Sections 20, 21, art. 2, of the act. Such boards of health are independent departments, clothed with large powers. It is obvious that the department will not, in fact, exist until it is constituted by the appointment of the requisite members of the board of health. Being thus constituted, then appointments can be made in the department, and not until then. The statute gives preference in appointment in the department to honorably discharged Union soldiers, not a preference in the appointment of the heads of the department. People v. Morton, 148 N. Y. 162, 42 N. E. 538; People v. Mayor, etc., of City of Yonkers (Sup.) 14 N. Y. Supp. 455; People v. Goetting (Sup.) 8 N. Y. Supp. 742. The direction of a department of the government *1084is one thing, the execution of the directions given by it is another; and the statute cited relates to the latter function. _ '•
_ The order should be reversed, with $10 costs, and motion denied, with $10 costs. All concur, except PUTNAM, J., not acting.